Citation Nr: 0107504	
Decision Date: 03/14/01    Archive Date: 03/21/01

DOCKET NO.  00-03 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hearing loss, 
secondary to service-connected otitis externa.

2.  Entitlement to an increased (compensable) rating for 
otitis externa.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


REMAND

The veteran served on active duty from June 1948 to May 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in October 
1999 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Pittsburgh, Pennsylvania, denying the 
veteran's claims of entitlement to service connection for 
hearing loss, secondary to service-connected otitis externa, 
and an increased (compensable) rating for otitis externa.  
The claim for secondary service connection was denied on the 
basis that such claim was not well grounded.

During the pendency of this appeal, a significant change in 
the law was effected.  Specifically, on November 9, 2000, the 
President of the United States signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to its duty-to-assist 
obligation, and superceded the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment or filed before the date of 
enactment and not yet final as of that date.  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).   

Because of the change in the law brought about by the VCAA, 
the basis for the RO's denial of the claim for secondary 
service connection, as effected in October 1999, no longer 
exists.  As well, the RO has not been afforded the 
opportunity of initially considering the service connection 
issue under governing law and regulations, and, as the 
veteran has not been appropriately informed of the legal 
basis for the denial of such claim, he may have been denied 
the opportunity to formulate appropriate argument on appeal 
to the Board.  It thus would be potentially prejudicial to 
the veteran were the Board to proceed to issue a merits-based 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  

In terms of the RO's denial of the claim for increase for 
otitis externa, it is noted that the RO adjudicated this 
matter solely on the basis of rating criteria in effect prior 
to June 10, 1999, and rated such disorder pursuant to 
Diagnostic Code 6299-6200.  In the statement of the case of 
January 2000, citation is made only to the rating criteria in 
effect prior to June 10, 1999, when in fact a regulatory 
change involving the rating of ear disorders was effected on 
June 10, 1999, following the initiation of the claim for 
increase herein at issue in March 1999.  See 64 Fed. Reg. 
25202, 25206 (May 11, 1999).  Under Karnas, supra, where the 
law or regulation changes after a claim has been filed or 
reopened, but before the administrative or judicial process 
has been concluded, the version most favorable to the veteran 
will be applied, unless Congress provided otherwise, or 
permitted the Secretary of Veterans Affairs to do otherwise 
and the Secretary did so.  Further action by the RO for 
consideration of the claim for increase under all applicable 
rating criteria is therefore needed.

Also, a remand in this case is required for compliance with 
the notice and duty-to-assist provisions contained in the new 
law, as applicable to both issues on appeal.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  The record indicates 
that when the veteran initiated his claims for benefits in 
March 1999, he furnished a VA Form 4142, Authorization for 
Release of Information, with respect to a treating physician, 
Dr. Black, and it is evident that the RO attempted in April 
1999 to contact Dr. Black by letter.  However, no response 
was ever received from Dr. Black and the veteran not 
thereafter advised of the fact that the records from Dr. 
Black were not utilized by the RO in adjudicating the claims 
in question.  

As well, the record reflects that further development of the 
evidence is advisable.  Such would include attempts to obtain 
the veteran's service medical records and to retrieve 
treatment reports from medical professionals who have 
evaluated or treated the veteran for the entities in 
question.  Obtaining further medical input with respect to 
the relationship between the veteran's otitis externa and his 
hearing loss is likewise in order.  While the medical 
examinations conducted in August 1999 appear to be adequate 
for purposes of identifying the existence of hearing loss 
under 38 C.F.R. § 3.385 (2000), and current manifestations of 
the veteran's otitis externa, the opinion offered as to the 
relationship between service-connected otitis externa and 
hearing loss is lacking.  Specifically, no rationale or basis 
is furnished for the examiner's opinion that a history of 
recurrent fungal infections of the external auditory canal 
would have no bearing on an inner ear sensorineural hearing 
loss, and, in addition, the issue of whether service-
connected disability may have aggravated the veteran's 
nonservice-connected hearing loss, per Allen v. Brown, 7 Vet. 
App. 439 (1995), was not addressed at all.

Accordingly, on the basis of the foregoing, these matters are 
REMANDED to the RO for the following actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development actions required by the VCAA 
are completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to the Veterans Benefits 
Administration Fast Letters, as well as 
any pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

2.  The RO through contact with the 
National Personnel Records Center and the 
Department of the Navy should attempt to 
obtain a complete set of the veteran's 
service medical and personnel records or 
extracts thereof.  Once obtained, such 
records must be made a part of the claims 
folder.

3.  The RO should contact the veteran in 
writing and advise him of his right to 
submit any additional argument and/or 
evidence in support of his claims of 
entitlement to service connection for 
hearing loss, secondary to service-
connected otitis externa, and for an 
increased (compensable) rating for otitis 
externa.  Such evidence may be of a lay 
or medical variety, including but not 
limited to medical evidence as to the 
existence of a direct, causal 
relationship between the veteran's otitis 
externa and his hearing loss, as well as 
an increased level of severity of his 
otitis externa, or lay evidence, such as 
statements from the veteran's spouse or 
others as to their observations with 
respect to those manifestations of his 
otitis externa.

4.  In addition, the veteran should be 
contacted for the specific purpose of 
requesting that he provide a listing of 
the names and addresses of those VA and 
non-VA medical professionals or 
institutions, such as Dr. Black, who have 
evaluated and/or treated him for hearing 
loss and otitis externa since his 
discharge from military service.  The 
approximate dates of any such evaluation 
or treatment should also be provided, to 
the extent possible.

Thereafter, the RO should, after 
obtaining proper authorization, obtain a 
complete set of treatment records from 
those medical professionals or 
institutions referenced in connection 
with the aforementioned request, 
including Dr. Black.  Any and all VA 
treatment records must be obtained 
regardless of whether in fact the veteran 
responds to the foregoing request.  Such 
records, once obtained, must then be 
added to the claims folder.

5.  Upon the completion of the foregoing 
development, the veteran is to be 
afforded a VA medical examination by a 
physician in the specialty of 
otolaryngology for the purpose of 
determining the relationship between the 
veteran's service-connected otitis 
externa and his hearing loss.  The 
veteran's claims folder in its entirety, 
including a copy of this remand, is to be 
furnished to the examiner prior to any 
evaluation of the veteran for use in the 
study of this case.  Such examination is 
to include a review of the veteran's 
history and current complaints, as well 
as a comprehensive clinical evaluation.  
Any indicated diagnostic studies must 
also be accomplished if deemed warranted 
by the examiner.  All diagnoses are then 
to be fully set forth.

It is requested that the examining 
otolaryngologist offer a professional 
opinion, with full supporting rationale, 
as to the following:  

(a)  Is it at least as likely 
as not that there is a direct, 
causal relationship between the 
veteran's service-connected 
otitis externa and his hearing 
loss?

(b)  Is it at least as likely 
as not that the veteran's 
service-connected otitis 
externa has resulted in an 
increased level of severity of 
the veteran's hearing loss, 
such as might constitute an 
aggravation of a nonservice-
connected entity by a service-
connected disability?

Use by the examiner of the 
italicized standard of proof in 
formulating a response is 
requested.  

6.  Following the completion of the 
foregoing actions, the RO should review 
the examination report.  If the report is 
not in complete compliance with the 
instructions provided above, appropriate 
action should be taken to return such 
examination for any and all needed 
action.  

7.  Lastly, the RO should readjudicate the 
veteran's claims of entitlement to service 
connection for hearing loss, secondary to 
service-connected otitis externa, and an 
increased (compensable) rating for otitis 
externa, based on all the evidence on file 
and all governing legal authority, 
including the VCAA; Allen, supra, and all 
other pertinent case law; and those 
regulations in effect for the rating of 
ear disorders prior to and on June 10, 
1999.  If any benefit sought on appeal is 
not granted, the veteran and his 
representative should be provided with a 
supplemental statement of the case which 
should include a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issues 
currently on appeal.  An appropriate 
period of time should then be allowed for 
a response, before the record is returned 
to the Board for further review.

The veteran need take no action until otherwise notified.  
The purpose of this remand is to obtain additional 
evidentiary and procedural development.  No inference should 
be drawn regarding the final disposition of the claims in 
question as a result of this action.  

The law requires full compliance with all orders in this 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Moreover, these claims must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 1999) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the 
Court.  See M21-1, Part IV, paras. 8.44- 8.45 and 38.02-
38.03.   



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


